THE COURT
was of opinion that the plaintiff [Negro Patty] was not obliged to join in demurrer, unless the defendant [Edward Edelin], would admit those facts which the jury might reasonably infer from the testimony. But that if such a demurrer, stating the testimony of facts, and not the facts themselves, be joined, then the-court are bound to infer, against the party demurring, every fact which a jury might reasonably have inferred from the testimony so stated.
*1345THE COURT refused to compel the plaintiff to Join in demurrer, unless the defendant would admit that he hired the plaintiff to Henry Lyles; a fact which they thought the jury might reasonably infer from the testimony.